Appeal by the defendant from a judgment of the County Court, Suffolk County (Campbell, J.), rendered July 18, 1983, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and sentencing him as a persistent violent felony offender.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the plea minutes introduced at the presentence hearing (see, CPL 400.16) proved that one of his predicate felony convictions was for the attempted possession of a loaded firearm. These minutes, which were shown to defense counsel who voiced no objection, stated that the defendant pleaded guilty to "the crime of attempted criminal possession of a dangerous weapon, in that [he] unlawfully had in [his] possession a loaded revolver”. Since the defendant pleaded guilty to this offense in satisfaction of an indictment charging him with criminal possession of a loaded firearm (see, Penal Law § 265.02 [4]), that crime is defined as a class E violent felony offense (see, Penal Law § 70.02 [1] [d]). Accordingly, the defendant’s contention that he was improperly sentenced as a persistent violent felony offender must be rejected.
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, have been examined and found to be without merit. Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.